USCA11 Case: 20-13540    Date Filed: 06/17/2021   Page: 1 of 5



                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-13540
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 8:17-cr-00310-WFJ-TGW-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

KEVIN JERMAINE TAYLOR,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                              (June 17, 2021)

Before WILSON, JORDAN, and ROSENBAUM, Circuit Judges.

PER CURIAM:
          USCA11 Case: 20-13540        Date Filed: 06/17/2021    Page: 2 of 5



      Kevin Jermaine Taylor, a federal prisoner, appeals following the revocation

of his supervised release and the imposition of a 36-month sentence. He argues that

his 36-month revocation sentence is both procedurally and substantively

unreasonable because the district court considered his need for both rehabilitation

and medical treatment, and lengthened his sentence in order to promote them, in

violation of Tapia v. United States, 564 U.S. 319 (2011), and our decision in United

States v. Vandergrift, 754 F.3d 1303 (11th Cir. 2014). The government responds by

acknowledging that the district court plainly erred when it varied upward and

imposed a statutory maximum sentence after considering Mr. Taylor’s need for

mental health and substance abuse treatment.

      We review a sentence imposed upon the revocation of supervised release for

reasonableness. See Vandergrift, 754 F.3d at 1307. We review the reasonableness

of a sentence, in turn, under a deferential abuse-of-discretion standard. See Gall v.

United States, 552 U.S. 38, 51 (2007). However, we review for plain error a

sentencing challenge raised for the first time on appeal. See Vandergrift, 754 F.3d

at 1307. To show plain error, the defendant must demonstrate that: (1) an error

occurred; (2) the error was plain; and (3) the error affected his substantial rights. Id.

If all three conditions are met, we may, in our discretion, correct an error if it

“seriously affected the fairness, integrity, or public reputation of the judicial

proceedings.” Id. (brackets and quotations omitted).


                                           2
          USCA11 Case: 20-13540       Date Filed: 06/17/2021   Page: 3 of 5



      “To be upheld on appeal, a sentence must be both procedurally and

substantively reasonable.” United States v. Rodriguez, 628 F.3d 1258, 1264 (11th

Cir. 2010). Therefore, when reviewing a sentence for reasonableness, we must first

ensure that the district court committed no significant procedural error. See Gall,

552 U.S. at 51. After ensuring that a sentence is procedurally sound, we then

consider the substantive reasonableness of the sentence. See id. Generally, we

decline to discuss the substantive reasonableness of a sentence, however, until any

procedural errors we have identified have been addressed by the district court. See

United States v. Barner, 572 F.3d 1239, 1253 (11th Cir. 2009).

      Under 18 U.S.C. § 3553(a)(2), the district court must impose a sentence

“sufficient, but not greater than necessary” to achieve the goals of sentencing. These

include the need for a sentence to reflect the seriousness of the offense, promote

respect for the law, provide just punishment, deter criminal conduct, protect the

public from future criminal conduct, and provide the defendant with needed medical

care or other correctional treatment in the most effective manner.                See

§ 3553(a)(2)(A)-(D). The Sentencing Reform Act, however, instructs courts to

recognize “that imprisonment is not an appropriate means of promoting correction

and rehabilitation” when considering the § 3553(a) factors. See 18 U.S.C. § 3582(a).

      Accordingly, the Supreme Court has held that a sentencing court may not

impose or lengthen a prison term to promote a defendant’s rehabilitation. See Tapia,


                                          3
          USCA11 Case: 20-13540        Date Filed: 06/17/2021    Page: 4 of 5



564 U.S. at 332-34. We have extended the holding of Tapia, explaining that it

applies “whether a person is initially being sent to prison or being sent back to prison

after a period of supervised release.” Vandergrift, 754 F.3d at 1309 (emphasis

added). In Vandergrift, we held “that Tapia error occurs where the district court

considers rehabilitation when crafting a sentence of imprisonment,” not only when

it (1) specifically tailors the length of the sentence to permit completion of a

rehabilitation program, or (2) makes rehabilitation the dominant factor in reaching

its sentencing determination. Id. at 1310 (emphasis in original). In other words,

“[b]ecause it is impermissible to consider rehabilitation, a court errs by relying on

or considering rehabilitation in any way when sentencing a defendant to prison.” Id.

at 1311. Nevertheless, “Tapia does not prohibit a district court from discussing

rehabilitation during a sentencing hearing.” Id. Thus, “[a] court commits no error

by discussing the opportunities for rehabilitation within prison or the benefits of

specific treatment or training programs.” Id.

      We have also held that, if a district court considers rehabilitation when

determining a prison sentence, that error is plain. See United States v. Alberts, 859

F.3d 979, 986 (11th Cir. 2017). On the other hand, if the court’s consideration of

rehabilitation at sentencing is only an “ancillary concern” or a “minor fragment” of

its reasoning, the defendant cannot show that the error affected his substantial rights.

See id. Rather, to show that his substantial rights were affected by the error, the


                                           4
          USCA11 Case: 20-13540       Date Filed: 06/17/2021   Page: 5 of 5



defendant must show that the district court’s sentence would have been different had

it not considered rehabilitation. See id.

      We conclude that the district court plainly erred in considering Mr. Taylor’s

rehabilitative needs when determining his sentence. The district court varied upward

and imposed a 36-month sentence, and explained that it was doing so in part due to

“the need for the defendant for health and substance abuse dual diagnosis services.”

D.E. 88 at 16-17. See also D.E. 76 at 4 (statement of reasons indicating that Mr.

Taylor was a life-long addict who needed to participate in the RDAP because he had

failed other substance abuse programs). Accordingly, we vacate Mr. Taylor’s

sentence and remand for resentencing. Given our resolution, we conclude that it is

unnecessary for us to consider the substantive reasonableness of his sentence.

      VACATED AND REMANDED.




                                            5